EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

(STANLEY M. BERGMAN)

 

THIS AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is dated as of
September 30, 2008 (the “Effective Date”) by and between HENRY SCHEIN, INC., a
Delaware corporation (the “Company”), and STANLEY M. BERGMAN (“Bergman”).

WHEREAS, Bergman is currently Chairman of the Board of Directors and Chief
Executive Officer and President of the Company, and Bergman and the Company
previously had entered into an Employment Agreement dated as of January 1, 2003,
as subsequently amended as of December 16, 2005 and June 30, 2008 (the
“Agreement”);

WHEREAS, the Company and Bergman wish to amend and restate the Agreement to
reflect changes that are necessary or advisable to comply with Section 409A of
the Internal Revenue Code (“Section 409A”);

WHEREAS, the Company and Bergman are in the process of reviewing and considering
the Section 409A changes and wish to utilize the additional time available under
the law to make such changes;

WHEREAS, pursuant to Section 1.2 of the Agreement, the Company must give Bergman
notice of a three-year extension of the Agreement (the “Extension Notice”) by
September 30, 2008 and Bergman must advise the Company if he does not wish to
extend the employment period within 90 days after such Extension Notice is
given;

WHEREAS, in order for the parties to have additional time to review and consider
the Section 409A changes and to make any additional changes as the parties may
mutually agree, and pursuant to and in accordance with Section 10(c) of the
Agreement, the parties now desire to amend the Agreement to provide that the
Extension Notice may be provided by the Company to Bergman no later than October
31, 2008, and Bergman’s notice of non-extension must be provided to the Company
no later than December 15, 2008.

NOW, THEREFORE, in consideration of the foregoing, the Company and Bergman agree
as follows:

Effective as of September 30, 2008, Section 1.2 of the Agreement shall be
amended in its entirety to read as follows:

 

“1.2             EMPLOYMENT PERIOD. Bergman’s employment shall be for the period
(the “Employment Period”) commencing on the Effective Date, and ending on the
earlier of (i) December 31, 2008, as such date may be extended as provided
below, or (ii) the date on which Bergman's employment is terminated earlier
pursuant to Section 4 hereof. The Employment Period may be extended by the
Company from time to time for successive three-year periods by giving Bergman
notice (an “Extension Notice”) thereof at least six months but not more than
twelve months prior to the date that the then applicable Employment Period is to
expire. Notwithstanding the preceding sentence, the Employment Period shall not
be extended if Bergman, within 90 days after any Extension Notice is given,
advises the Company that he chooses not to extend the Employment Period
(“Bergman’s Non-Extension Notice”). The date on which the Employment Period is
scheduled to expire pursuant to whichever shall be the later of clause (i) above
or the extended date as provided above is hereinafter referred to as the
“Employment Expiration Date.” Notwithstanding anything herein to the contrary,
in order to allow the Company and Bergman additional time to amend the
Employment Agreement to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended and the guidance issued thereunder,
the Extension Notice may be provided by the Company to Bergman no later than
October 31, 2008 and Bergman’s Non-Extension Notice must be provided to the
Company no later than December 15, 2008.”

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
September 30, 2008.

 

 

HENRY SCHEIN, INC.

 

                                      

By: 

/s/ Michael S. Ettinger

 

Name: Michael S. Ettinger

 

Title:   Senior Vice President and General Counsel

 

 

 

 

 

/s/ Stanley M. Bergman

 

Stanley M. Bergman

 

 

 

 

 

 

 